Citation Nr: 0914720	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-03 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
White River Junction, Vermont regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
entitlement to service connection for low back and neck 
injury residuals.

The Veteran testified before the undersigned at a September 
2007 hearing at the RO.  A copy of that transcript has been 
associated with the claims folder.

This matter was remanded by the Board for further development 
in a November 2007 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is a nexus between the Veteran's current lumbar 
spine degenerative disc disease with radiculopathy and an 
injury in service.

2.  There is a nexus between the Veteran's current cervical 
spine degenerative arthritis and an injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lumbar spine degenerative disc disease with radiculopathy 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
cervical spine degenerative arthritis have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he injured his neck and back after 
falling from a homemade ladder in Korea.  He was evacuated to 
the battalion mobile army surgical hospital (MASH) and then 
transferred to the MASH in Pusan, Korea for treatment.  He 
was eventually returned to his battalion after treatment.

The reports of the Veteran's January 1953 entrance and April 
1955 discharge examinations are negative for any relevant 
abnormalities.  An October 1954 treatment note states that 
the Veteran had "lifted and hurt his back yesterday" 
resulting in tenderness over T-12.  The notation indicates 
that the Veteran was evacuated to the "121st," presumably 
referring to the 121st medical evacuation hospital.  A note 
written the next day states the Veteran's condition was 
better and that he would be kept there on light duty.  A 
treatment note written on the third day indicates that he was 
"taped off" and his condition was "much better."  

A November 1998 private orthopedic treatment note indicates 
that the Veteran had a large disc herniation at L4-5 
resulting in superimposed stenosis with right lower extremity 
radiculopathy.  These conditions purportedly dated back to a 
low back injury incurred while working in October 1997.

A low back injury resulting in a disc herniation related to 
his "occupation" was noted in a February 1999 private 
treatment note.  The examiner stated that the Veteran had 
"some difficulty with his neck" at the time of the 
occupational injury and found that the Veteran's cervical 
disc disease was unrelated to his occupational carpal tunnel 
syndrome.

In a July 2002 VA orthopedic treatment note, it was related 
that the Veteran complained of chronic intermittent low back 
pain that had begun after falling off a ladder in service.  
He also reported occasional pain down that lateral aspect of 
his right leg and previous problems with left leg pain and 
foot numbness.  An assessment of lower back pain and sciatica 
was made.

A July 2002 magnetic resonance imaging (MRI) exam revealed 
broad-based bulges at L1-L2 and L2-L3 with moderate spinal 
canal stenosis at L4-L5.  A left-sided foraminal and 
paracentral disc protrusion that appeared to be ossified at 
L5-S1, significantly impinging on the left existing L5 nerve 
root within the foramen, was also found.

A July 2003 VA physical therapy consultation referenced a 
history of low back pain that began after a July 1998 on-the-
job injury.  The Veteran reported back and radiating left hip 
pain

A December 2004 letter from P. B., who served with the 
Veteran in Korea, indicates that the Veteran had been injured 
after falling off of "scaffolding, landing on his back, neck 
and head."  He recalled that the injury was serious enough 
that the Veteran was evacuated to a MASH unit in Pusan.  He 
also reported that the Veteran complained of back and neck 
problems after service.

In an August 2005 opinion a VA physician wrote that the 
Veteran's "profound" lumbar and cervical back pain was more 
likely than not caused by his "war injury."  In a December 
2005 follow-up letter the physician indicated that he had 
read the Veteran's claims folder, and that the private 
orthopedic reports attributing the Veteran's injuries to an 
occupational injury did not "disprove" that the Veteran's 
cervical neck pain was a service related injury.  He noted 
the Veteran's reports of extensive treatment for low back and 
neck disabilities prior to 1997.  The physician found that 
the injury in service was "profound" and involved the neck 
and low back.

Moderate degenerative changes at C5-6 and C6-7, as well as 
moderate C6-7 left foraminal narrowing, were noted in a 
November 2006 cervical X-ray.

A February 2007 VA nerve examination reflected the Veteran's 
reports of daily neck and back pain, including radiating pain 
down his right leg.  Diagnoses of cervical spine strain with 
moderate degenerative arthritis and lumbar strain with 
moderate disc disease, spinal canal stenosis and protruding 
discs were made.  The examiner noted central nerve impairment 
on the right, resulting in right-sided lower extremity 
radiculopathy.

At his September 2007 hearing, the Veteran testified that he 
was repairing a bullet hole on the top of a Quonset hut in 
Korea when his homemade ladder tipped backwards.  He 
estimated that he fell 15 feet and had primarily injured the 
area between the cervical spine and the top upper torso 
portion of the spine.  He was evacuated on a stretcher and 
treated at a field hospital.  He testified that he had 
experienced back pain since service with pain increasing in 
recent years.

A December 2007 VA orthopedic examination report reflects the 
Veteran's reports of daily neck and lower back pain without 
leg numbness.  This pain was described as sharp, dull and 
long lasting and of moderate severity.  Following a review of 
the Veteran's claims folder and a physical examination, 
diagnoses of cervical spine degenerative arthritis and lumbar 
spine degenerative disease were made.  The examiner opined 
that it was at least as likely as not that the Veteran's 
current cervical and lumbar spine conditions were 
attributable to lower back and neck injuries in service.  
This opinion was based on the Veteran's reports of injury in 
Korea, reports that were corroborated by another Veteran, and 
his long history of treatments for neck and back conditions.


Analysis

The Veteran has current disabilities as he has been diagnosed 
with lumbar spine degenerative disease with radiculopathy and 
cervical spine degenerative arthritis, among other 
conditions.  His service treatment records reflect a neck 
injury for which he was evacuated for treatment, and the 
Veteran's friend has credibly reported his in-service neck 
and back injury.  The Veteran's current disabilities have 
been linked to his in-service injury by both his VA treating 
physician and the December 2007 VA orthopedic examiner.

All of the required elements of service connection are 
present.  Entitlement to service connection for residuals of 
low back and neck injuries is therefore granted.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for residuals of a low back 
injury, diagnosed as degenerative disease of the lumbar spine 
status post lumbar discectomy, is granted.

Entitlement to service connection for residuals of a neck 
injury, diagnosed as cervical spine degenerative arthritis, 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


